Citation Nr: 1800917	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos and/or environmental exposures during service in Southwest Asia (respiratory disability).

2.  Entitlement to service connection for a disability manifested by blackout episodes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In August 2011, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a hearing.  

In July 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In April 2014, the Board denied service connection for a right leg disability, a left leg disability, a right ankle disability, a right wrist disability, and a right knee disability.  The Board also remanded the issues on appeal to the AOJ for additional examinations.  

In July 2016, the Board found the Veteran's examinations to be inadequate and remanded the case in order to obtain additional examinations.  

The issue of service connection for a disability manifested by blackout episodes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a respiratory disability throughout the pendency of the appeal.  

2.  The Veteran does not have a respiratory disability that is caused by or related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in May 2008 before the January 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his service treatment records and military personnel records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that the RO sent correspondence to the Veteran in July 2016 and April 2017 in order to obtain additional information regarding his exposure to asbestos and additional treatment records.  Neither the Veteran nor his representative responded to these letters.  In this regard, the Board would note that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has fulfilled its obligation to assist the Veteran in the development of his claim and his claim will therefore be decided based on the evidence of record.  

Moreover, VA provided the Veteran with a VA examination in July 2017 and the Board finds that the July 2017 examination is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and etiology of his current disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  .  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran contends that his respiratory disability is due to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to the claim for service connection for a respiratory disability, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a respiratory disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to a current diagnosis, the record reflects that the Veteran does not have a diagnosis of a respiratory disability.  See July 2017 VA examination.  

As to the in-service incurrence, the Veteran alleged that he was exposed to asbestos while in service and that he was also exposed to environmental hazards when he was deployed to the Southwest Theater of Operations.  In order to address the Veteran's concerns regarding his service in the Southwest Theater of Operations, he was afforded a Gulf War examination in November 2015.  At that examination, the Veteran reported that he was exposed to smoke from oil fires, smoke/fumes from tent heaters, passive cigarette smoke, diesel/petrochemical fumes, burning trash/feces, skin exposure to diesel/petrochemical substances, other paint/solvents/petrochemical substances, and personal pesticide use.  See November 2015 Gulf War examination.  Moreover, VA researched the Veteran's allegation that he was exposed to Asbestos and based on the Veteran's military job title and the information that the Veteran provided, VA determined that exposure could not be conceded.  See June 8, 2017 JSRRC Coordinator Memo.  

As to the Veteran's lay statements, the Veteran testified that he has dyspnea when he is walking or exerting himself.  The Veteran also testified that the dyspnea began while he was still on active duty.  Although the Veteran experienced this symptom, he testified that no doctor has given him a diagnosis for a respiratory disorder.  See July 2012 Hearing Transcript.  

The Board finds that the Veteran is considered competent to report on observable problems, such as dyspnea, because this symptom is observable by a lay person.  See Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the proper diagnosis of this symptom or the origins of his present disability because such an opinion requires medical expertise which the examiner does not have.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in the record and he does not have the medical expertise to provide a diagnosis for his claimed disability or opinion regarding etiology.  See Davidson, supra; Kahana, supra.

Initially, the Board has reviewed the Veteran's medical records and a chest X-ray was taken in 2014 to address the Veteran's claim that he was exposed to asbestos in service.  The results of this diagnostic testing indicated that the Veteran had no active lung disease.  See August 8, 2014 VA Progress Note.  

Turning to the additional medical evidence at hand, the Board previously found the Veteran's past examinations to be inadequate; therefore, the Board will focus its analysis on the November 2015 Gulf War examination and the July 2017 VA examination.  At the November 2015 Gulf War examination, the Veteran reported that he experiences dyspnea with moderate exertion.  Following the examination, the examiner listed the Veteran's respiratory symptoms as an undiagnosed illness.  The examiner also indicated that his pulmonary system was "clear with equal bilateral breath sounds" and the Veteran's pulmonary system had a regular rate and rhythm.  See November 2015 Gulf War examination

In regards to the Veteran's November 2015 Gulf War examination, the Board is unable to place any probative value on that opinion.  The Board has reached this conclusion because the examination report contained conflicting information.  Specifically, the examiner indicated that the Veteran's pulmonary system was clear with equal bilateral breath sounds and the Veteran's cardiac system had a regular rate and rhythm, but the examiner also indicated that the Veteran's respiratory symptoms were an undiagnosed illness.  The examiner did not provide any analysis or rationale concerning his conclusion, and as such the Board is unable to place any probative weight on this examination.  Davidson, supra.  

In July 2017, the Veteran was afforded a VA examination regarding the nature and etiology of his respiratory disability.  At the examination, the Veteran had X-rays taken of his chest and those images showed no active diseases in his chest.  See July 2017 VA examination.  Then, the examiner began the report with a review of the Veteran's medical history which did show that the Veteran had a diagnosis of dyspnea while in service and that the Veteran reported that dyspnea occurs approximately every two months.  The examiner also reported that the Veteran has not seen a pulmonology specialist for an official workup for any respiratory diagnosis and the record indicated that the Veteran had an upper respiratory infection in 2014.  After a review of the record and an examination of the Veteran, the examiner found that the Veteran did not warrant a diagnosis of a respiratory disability.  The examiner opined that the Veteran's dyspnea and upper respiratory infection is less likely than not related to service related exposures.  The examiner continued by stating that "dyspnea is not a diagnosed condition, rather a symptom that can result from many different conditions."  The examiner further added that "there is no respiratory condition that has been linked to dyspnea located in any medical records during or after service."  Lastly, the VA examiner stated that "there are no objective findings of respiratory conditions noted in review of medical records to include primary care evaluations, imaging of chest X-rays over time remain negative for abnormalities."  See July 2017 VA examination.  
The Board finds this examination to be a highly probative piece of evidence in regards to the nature and etiology of the Veteran's claimed disability.  The Board has reached this conclusion because the examiner reviewed the Veteran's medical history, interviewed the Veteran, performed diagnostic testing, and examined him before they rendered an opinion.  Accordingly, the Board has placed significant weight on this evaluation.  Davidson, supra.  

In sum, the Board finds that the most probative evidence of record shows that the Veteran does not have a diagnosis of a respiratory disability at any time during the pendency of the appeal.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information contained in the Veteran's claims file and finds that the VA examiner's opinion is the most probative piece of evidence.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a respiratory disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(d), 3.309.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a respiratory disability, must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disability, to include as due to asbestos and/or environmental exposures during service in Southwest Asia, is denied.  




REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's claim for a disability manifested by blackout episodes, the Veteran attended a VA examination in July 2017 in order to determine the nature and etiology of this disability.  The Board finds that the opinion provided by the examiner to be inadequate to decide this case.  More particularly, the examiner did not provide a thorough and well-reasoned analysis regarding the Veteran's disability.  Specifically, the examiner indicated that the Veteran did not have a diagnosis for a central nervous system disorder but did diagnose the Veteran with intermittent orthostatic hypotension-induced syncope without providing an analysis as to whether this disability is related to the Veteran's service.  Therefore, the Board finds a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, supra (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 9, 2014, to the present.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed disability related to blackouts during the pendency of this appeal.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a disability related to blackouts?

(B).  Is it as least as likely as not that the Veteran's disability is related to the Veteran's military service.  

(C).  Is it as least as likely as not that the Veteran's disability is caused or aggravated by any of his service-connected disabilities? 

The VA examination report must include a complete rationale for all opinions expressed.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


